DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first action on the merits of the application. Claims 1-5 are pending.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 24 March 2020 fails to comply with 37 CFR 198(b)(4) because Foreign Patent Document 2 appears to contain a typographical error, where JPH02095764 appears to be a misstatement of JPH0295764. Applicant is respectfully requested to file a corrected IDS. See MPEP 609.05(a).

Specification
The abstract of the disclosure is objected to because, in line 1, “which can inhibits generation” appears to include a typographical error (“which can inhibit[[s]] generation”). Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informality:  
Claim 1: In line 4, Applicant is respectfully advised to amend “a flow path through which the evaporated fuel flows” to “a flow path through which an evaporated fuel flows” or ““a flow path through which 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “a sectional area of the buffer portion perpendicular to a flow direction of the evaporated fuel in the filling chamber is larger than a sectional area of the first end portion perpendicular to the flow direction of the evaporated fuel in the filling chamber.” Referencing Fig. 1A, 3B represents the buffer portion and 3 represents the filling chamber ([0025]). However, the buffer portion is represented as being much smaller in a cross section than the filling chamber, and the specification recites that the sectional area at the buffer portion which is the basis of comparison is at the second end portion 3D ([0031]), so it is unclear if the claim misstates the appropriate sectional area to be compared to one at the first end portion. For the purposes of examination only, and noting that the buffer portion can be regarded as a portion of the filling chamber ([0025]), the claim will be interpreted as “a sectional area of the filling chamber through the buffer portion perpendicular to a flow direction of the evaporated fuel in the filling chamber is larger than a sectional area of the first end portion perpendicular to the flow direction of the evaporated fuel in the filling chamber.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Satozono (JPS63166657) in view of  Kato et al. (US 4,766,872, hereinafter “Kato”).
(Note: All citations reference the English translation provided by Applicant as a foreign reference, filed on 24 March 2020).
Regarding claim 1, Sotozono discloses a canister 10 (Figs. 1-3; p. 4/26, last para.) comprising a space between walls 13 and 14 for holding an activated carbon adsorbent 15 (p. 5/26, first para.) (i.e. a filling chamber filled with activated carbon), wherein the space includes an introduction port 25 connected to an introduction pipe 20 for receiving fuel vapor (p.5/26, “An introduction,” “In this configuration”) and a discharge port 24 for discharging fuel vapor (p. 6/26, lines 2-4) (i.e. a flowing portion that forms a flow path through which the evaporated fuel flows in a direction crossing a vertical direction). 
Sotozono does not explicitly disclose at least one buffer portion that protrudes above the flowing portion in the vertical direction. 
Kato discloses a canister for capturing evaporated fuel in an absorber chamber 19 (Fig. 1; col. 1, lines 7-8; col. 3, lines 2-3). Kato teaches a top wall 15c that is near an atmospheric air port 18 and higher than a top wall 15d for accommodating an additional absorber chamber 19a (i.e. a buffer portion that protrudes above the flowing portion in the vertical direction) (col. 3, lines 3-6). The additional absorber chamber 19a provides absorber material 21 to fill gas that result from vibration (col. 3, lines 39-45, 52-54). Kato teaches that this allows all evaporated fuel to be captured by the absorber (col. 3, lines 56-58).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Sotozono by providing at least one buffer portion that protrudes above the flowing portion in the vertical direction as taught by Kato because (1) Sotozono teaches a gap 30 above the space for holding activated carbon to be filled with activated carbon if the occupied volume of adsorbent in the canister is reduced due to vibration to prevent evaporated fuel leakage (Sotozono, p. 6/26, “Even though”; p. 7/26, “Since it”), but this gap is formed by a continuous slope of an upper casing 11 and not by a protruding portion (Sotozono, Figs. 1-3; p. 6/26, “Even though”), and (2) additional absorbent can be provided to an additional absorber chamber that protrudes to effectively capture evaporated fuel despite vibration (Kato, Fig. 1; col. 3, lines 3-6, 56-58).

Regarding claim 2, Kato teaches that a top wall 15c (Fig. 1; col. 3, line 4) that defines the additional absorber chamber 19a is continuous with a rear wall 15b (col. 3, lines 1-2) (i.e. a lid). In the embodiment taught by Sotozono in view of Kato, the filling chamber can be regarded as the whole interior volume of the canister 10 (Sotozono, Fig. 2), with the lid or rear wall 15b (Kato, Fig. 1) closing an end.


Regarding claim 3, the additional absorber chamber 19a in the embodiment taught by Sotozono in view of Kato can be interpreted to be one buffer portion.

Regarding claim 4, Sotozono teaches an introduction port 25 for fuel vapor (i.e. a charge port that takes in the evaporated fuel) (p. 5/26, “In this configuration”), a discharge port 24 that discharges to the outside (p. 6/26, lines 3-4) (i.e. an atmosphere port open to the atmosphere), wherein the introduction port is connected to a first end portion of the filling chamber and the discharge port is connected to a second end portion of the filling chamber (see claim 2 for the operative interpretation of “filling chamber”). Because the additional absorber chamber 19a expands above the upstream portion of the canister taught by Sotozono in view of Kato, a sectional area of the canister through the  additional absorber chamber 19a perpendicular to a flow direction of the evaporated fuel in the filling chamber is larger than a sectional area of the first end portion perpendicular to the flow direction of the 

Regarding claim 5, since Sotozono discloses a tubular body (Fig. 1) with an upper surface of a filling chamber that is inclined (Fig. 2), in the embodiment of Sotozono in view of Kato, it would have been prima facie obvious to provide a canister in which, in a section parallel to both an axis of the filling chamber and the vertical direction, a section of an upper surface of the filling chamber is inclined at a certain angle with respect to the axis of the filling chamber from the first end portion to the second end portion of the filling chamber, as a configuration which promotes the filling of a canister casing in response to vibration (Sotozono, p. 6/26, “In the evaporated”).
It is noted that “section” in the limitation of “a section parallel to both an axis of the filling chamber and the vertical direction” is interpreted as equivalent to a “cross section,” and in the limitation of “a section of an upper surface of the filling chamber,” “section is interpreted as equivalent to a “portion.”
It is noted that claim 5 appears to reference the embodiment of Fig. 2, which depicts an upper surface of a filling chamber that is inclined at a certain angle with respect to the axis of the filling chamber. However, it is further noted that claim 1, upon which claim 5 depends, recites “at least one buffer portion that protrudes.” The plain meaning of “protrude” is “to jut out from the surrounding surface or context,” but Fig. 2 shows a buffer portion 13B ([0047]) that is formed by the gradual incline without a jutting out. Therefore, claim 5 is interpreted as relating to a disclosed increased diameter of the flowing section at 3A ([0027]) and not necessarily the embodiment of Fig. 2.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Teranishi et al. (JPH0295764A) discloses an auxiliary container 2 above a main container 1 for causing activated carbon 5 to naturally fall into the main container (“Means for Solving the Problems”).
Osanai (JP2007192052A) discloses an embodiment of a purge buffer device 3 having a cross-sectional area that gradually increases from an inlet port 32 to an outlet port 33 (Fig. 10; p. 10/18, “In the purge”).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772